DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
US 7537200 (mentioned on page 2 of the specification) has been considered. 

Specification
The disclosure is objected to because of the following informalities: 
The description of steps 202 and 203 on page 2 are not consistent with the steps shown in Fig 2. For example, the specification defines step 202 as “fish from the body of water are vaccinated”, however step 202 is shown as “Maintain fish in the body of water” in Fig 2. In addition, the specification defines step 203 as “the vaccinated fish are returned to the body of water…”, however step 203 is shown as “vaccinate fish” in Fig 2.
Appropriate correction is required.

Claim Objections
Claim 5 objected to because of the following informalities: In the limitation, “wherein the lift pump comprises a bacterial media, and wherein the lift pump is configured to remove ammonia from the body of water using [[a]] --the-- bacterial media”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shabi et al. (US Patent No 4,116,164) in view of Salonius et al. (US Patent No 7,302,913 B2). 
Regarding claim 1, Shabi discloses a method of maintaining fish in a body of water (fish farming; abstract), wherein the method comprising the steps of: 
maintaining one or more fish in a body of water (fish maintained in tank 10), 
wherein a level of dissolved oxygen in the body of water is maintained at or above about 150% of ambient oxygen saturated water by a saturator (diffuser 12; Fig 1 and col 2, ln 55-60). 

Shabi discloses a “fish farming method primarily for growing fish such as trout” (abstract). Shabi does not explicitly disclose vaccinating the fish.
However, Salonius et al. discloses a method of immunizing tank held salmonid fish, such as salmon and trout (aquaculture, analogous art).
Salonius further discloses vaccinating the fish (vaccine by injection; col 3, ln 45-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to immunize the fish maintained in the fish farm of Shabi with a vaccine as taught by Salonius. One of ordinary skill in the art would be motivated to provide a vaccine to the fish in the fish farm to protect the fish against diseases, such as Piscirickettsiosis (col 1, ln 18-30). This would be done to improve the quality of life for the fish and “reduce the mortalities due to Piscirickettsiosis in fish” (col 1, ln 46-48), thereby improving the fish farm’s productivity and profitability (col 1, ln 24-26). 
	
Additionally, while the combination does not explicitly state that the method is for “improving efficacy and/or longevity of the vaccines for fish”, Shabi in view of Salonius carries out the process (improving efficacy and/or longevity) during normal operation. 
As discussed in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as the device as described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324 USPQ 136 (Fed. Circ. 1986)

Regarding claim 3, Shabi in view of Salonius discloses an apparatus for implementing the method of claim 1 (previously discussed). 
Shabi further discloses the apparatus comprising
 a water tank for holding a body of water (tank 10) and
a saturator for maintaining a level of dissolved oxygen in the body of water at or above about 150% of ambient (diffuser 12).  

Regarding claim 11, Shabi in view of Salonius discloses the method of claim 1 as previously discussed.
Shabi discloses maintaining the fish in a body of water (tank 10). 
Salonius further discloses further comprising maintaining the fish in the body of water post-vaccination (tank-held fish).  

Regarding claim 12, Shabi in view of Salonius discloses the method of claim 1 as previously discussed. 
Salonius further discloses vaccinating the fish when the weight of the fish reaches 10 grams (“it is recommended fish be 10g or greater in body weight for administration of the vaccine of the invention by intraperitoneal injection” as described in col 3, ln 49-52).

Claims 2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shabi et al. (US Patent No 4,116,164) in view of Salonius et al. (US Patent No 7,302,913 B2) as applied to claims 1 and 3 above, and further in view of Lee et al. (US Patent No 5961831).
Regarding claim 2, Shabi et al. in view of Salonius et al. discloses the method according to claim 1 as previously discussed. 
The combination does not explicitly disclose further comprising the step of removing CO2 from the body of water using a lift pump.  
However, Lee et al. discloses an aquaculture system (analogous art) and the step of removing CO2 from the body of water using a lift pump (Fig 1; col 1 ln 59-66 and col 3, ln 33-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift pump as taught by Lee et al. and known in the art. This would be done to improve the water quality for the fish/aquatic life in the farm/aquaculture system.

Regarding claim 4, Shabi et al. in view of Salonius et al. discloses the apparatus according to claim 3 as previously discussed. 
The combination does not explicitly disclose comprising a lift pump configured to remove CO2 from the body of water.  
However, Lee et al. discloses an aquaculture system (analogous art) further comprising a lift pump configured to remove CO2 from the body of water (Fig 1; col 1 ln 59-66 and col 3, ln 33-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift pump as taught by Lee et al. and known in the art. This would be done to improve the water quality for the fish/aquatic life in the farm/aquaculture system.

Regarding claim 5, the combination discloses the apparatus according to claim 4 as previously discussed. 
Lee et al. further discloses wherein the lift pump comprises a bacterial media (biological media beds that support bacteria for oxidizing organic wastes and reducing the end products; col 3, ln 33-55), and wherein the lift pump is configured to remove ammonia from the body of water using a bacterial media (col 2, ln 33-55).  

Regarding claim 7, the combination discloses the method according to claim 2 as previously discussed. 
Lee et al. further discloses further comprising the step of removing ammonia from the body of water using a bacterial media in the lift pump (col 3, ln 33-55).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wawra (US-20160120975-A1), Vago (US-7624703-B2), Ang (US-6669970-B2), Shieh (US-6630067-B2), Nordly (US-20170208840-A1), Lin (US-5397466-A), Steen (US-6015497-A), Haugland (US-5103767-A), Kuo (US-8343505-B2), Crump (US-9623099-B2), Limcaco (US-5647983-A), Cleckner (US-2772867-A), Glomset (US-20100154717-A1), McNeill (US-20040055960-A1), Glassford (US-20200339456-A1), Sevic (US-5893337-A), Wu (US-6155794-A), Glomset (US-8556236-B2), Weber (US-4664680-A), Engelbart (US-5158037-A), Keeton (US-6676837-B2), Buss (US-3916834-A), Yousfan (US-8800969-B2), Bunch (US-5733464-A), Bracey (US-4034030-A), Cornelius (US-3320928-A), Brown (US-8919744-B1), and Glassford (US-7537200-B2).
These documents present alternative methods/apparatuses similar in scope which illustrate relevant features in comparison to the applicant’s submission. The cited prior art include fish farms and aquaculture tanks, saturators and aerators for oxygenation in a body of water, filters configured to remove CO2 and ammonia, and vaccinations for fish. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644